DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the independent claims. In particular, the prior art fails to disclose or make obvious an odor absorbing paint, comprising: 20-45 wt % coconut shell activated carbon particles; 18-29 wt % water; 12-53 wt % tourmaline particles; 3-6 wt % hydroxyethyl cellulose solution; and 6-8 wt % acrylic emulsion. CN105838168 discloses a paint having activated carbon and tourmaline overlapping with the claimed amounts, but does not disclose that the activated carbon is coconut shell activated carbon. CN107512872 discloses a paint that contains the claimed components, but does not disclose the claimed amounts, nor does it disclose that the activated carbon is coconut shell activated carbon. CN105713446 discloses using coconut shell activated carbon to be used in paint, but does not disclose the rest of the claimed components, nor the claimed amounts. When the references are considered in combination, the Examiner does not feel that it would be obvious to one having ordinary skill in the art to combine them all in a way to make the exact odor absorbing paint claimed by the present claims, having the claimed components and their claimed amounts. 
Regarding claim 8, “using an odor adsorbing paint” is interpreted as “painting a surface with an odor adsorbing paint”. It is noted that in the case of Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992), the Board held that a claim which clearly recited the step of "utilizing" was not indefinite under 35 U.S.C. 112, second paragraph. (Claim was to "A method for unloading nonpacked, nonbridging and packed, bridging flowable particle catalyst and bead material from the opened end of a reactor tube which comprises utilizing the nozzle of claim 7."). In this case, one having ordinary skill in the art would understand that “using an odor adsorbing paint” means painting a surface with the odor adsorbing paint. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776